   Case 3:21-cv-00258-HEH Document 1 Filed 04/16/21 Page 1 of 14 PageID# 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

ADDIE E. THWEATT,                         )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )                          Case No. 3:21-cv-258
                                          )
PRINCE GEORGE COUNTY                      )
SCHOOL BOARD,                             )
                                          )
      Defendant.                          )
__________________________________________)

                                          COMPLAINT

       Plaintiff, Addie E. Thweatt (“Plaintiff” or “Ms. Thweatt”), by counsel, hereby alleges the

following causes of action:

                                        INTRODUCTION

       1.      Plaintiff brings causes of action under Title VII of the Civil Rights Act of 1964

(“Title VII”), 42 U.S.C. § 2000e et seq., against Defendant, Prince George County School Board,

arising from discrimination on the basis of race and retaliation for engaging in protected activity.

                                            PARTIES

       2.      Ms. Thweatt is African American and a citizen of the Commonwealth of Virginia,

residing in Prince George County, Virginia.

       3.      Defendant, Prince George County School Board (individually, “PGCSB”), is the

governing body of Prince George County Public Schools (collectively referred to as “PGCPS”),

located in Prince George County, Virginia. On information and belief, PGCPS employs over 500

employees.
   Case 3:21-cv-00258-HEH Document 1 Filed 04/16/21 Page 2 of 14 PageID# 2




        4.     At all relevant times, Plaintiff was an employee of PGCPS as defined by 42 U.S.C.

§ 2000e(f).

        5.     At all relevant times, PGCPS was an employer of Plaintiff as defined by 42 U.S.C.

§ 2000e(b).

                                JURISDICTION AND VENUE

        6.     On September 21, 2020, Plaintiff timely filed a charge of discrimination with the

Equal Employment Opportunity Commission (“EEOC”).

        7.     On January 11, 2021, the EEOC issued a Notice of Right to Sue to Ms. Thweatt.

        8.     Ms. Thweatt received the Notice of Right to Sue on January 19, 2021.

        9.     Ms. Thweatt timely filed this action less than ninety (90) days after receipt of the

Notice of Right to Sue.

        10.    This Court has subject matter jurisdiction pursuant to Title VII.

        11.    This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331

because the causes of action arise under Title VII, a law of the United States.

        12.    Venue for this action lies properly in the United States District Court for the Eastern

District of Virginia, Richmond Division, pursuant to 28 U.S.C. § 1391(b), as the events giving rise

to Ms. Thweatt’s claims occurred in Prince George County, Virginia, which is a territory included

within those assigned to the Richmond Division of the Eastern District of Virginia.

                                  FACTUAL BACKGROUND

        13.    PGCPS employed Ms. Thweatt as a school bus driver from January 1978 until May

2020.

        14.     At all relevant times stated herein, Ms. Thweatt satisfactorily performed her job

duties and met the legitimate business expectations of PGCPS.


                                                 2
   Case 3:21-cv-00258-HEH Document 1 Filed 04/16/21 Page 3 of 14 PageID# 3




        15.    Prior to May 2018, Ms. Thweatt had no disciplinary reports or negative

performance evaluations in her preceding forty years of service for PGCPS as a school bus driver.

        16.    On May 10, 2018, Ronald Rhodes, then-acting Director of Operations for PGCPS

and Caucasian, specifically directed Alvin Jones, the Resource Officer for PGCPS and African

American, to file a criminal charge of disorderly conduct against Ms. Thweatt arising from a

confrontation with a student.

        17.    On July 17, 2018, the Juvenile and Domestic Relations Court found Ms. Thweatt

not guilty.

        18.    When Ms. Thweatt returned to work the next school year (September 2018 to June

2019), PGCPS assigned Ms. Thweatt to a different bus route, Route 23, that was commonly known

as a problem route due to the above-average number of disturbances and/or fights on the bus caused

by disruptive students.

        19.    Bob White, a Caucasian school bus driver, previously drove Route 23, and received

assistance by an African-American bus aide.

        20.    However, when PGCPS assigned Route 23 to Ms. Thweatt in September 2018, it

reassigned the aide to another route, leaving Ms. Thweatt with no bus aide.

        21.    On October 1, 2019, PGCPS hired Dustin Nase (“Mr. Nase”), Caucasian, as

Director of Transportation.

        22.    Mr. Nase was the brother-in-law of Chris Johnson, a member of the PGCSB and

Caucasian, and the son of Pam Wiggins, a long-time PGCPS school bus driver and Caucasian.

        23.    Mr. Nase had no prior pupil transportation experience and had never before worked

in any capacity for PGCPS. Mr. Nase’s prior employment background was in refuse disposal.




                                                3
   Case 3:21-cv-00258-HEH Document 1 Filed 04/16/21 Page 4 of 14 PageID# 4




       24.     In October 2019, Mr. Nase began to micromanage Ms. Thweatt’s performance

without reason or cause, despite Mr. Nase’s complete lack of experience in pupil transportation

and Ms. Thweatt’s over forty years of experience. Mr. Nase began to fabricate alleged disciplinary

issues based upon unfounded and/or outright false accusations.

       25.     On October 16, 2019, Ms. Thweatt wrote a disciplinary referral for a student on her

school bus for repeatedly violating the school ear bud policy despite numerous attempts to remind

the student of the policy. PGCPS permits students to wear one ear bud while on school property.

The subject student was wearing two ear buds.

       26.     Thereafter, Mr. Nase issued to Ms. Thweatt a “Letter of Counseling,” dated October

16, 2019. In his meeting with Ms. Thweatt, Mr. Nase explained to Ms. Thweatt that (1) she was

correct in issuing the disciplinary referral to the student, (2) the Letter of Counseling was only a

formality to show to the complaining parent of the student that the school had considered the

matter, and (3) the Letter of Counseling would not be placed in her personnel file.

       27.     Despite his verbal assurances, Mr. Nase nevertheless placed the Letter of

Counseling in Ms. Thweatt’s personnel file without informing Ms. Thweatt.

       28.     On November 7, 2019, Mr. Nase issued a “coaching/training” reprimand to Ms.

Thweatt for making minor contact with the mirror of an adjacent school bus while Ms. Thweatt

was reversing her school bus. There was no damage to the other school bus.

       29.     Mr. Nase and/or PGCPS disciplined other similarly situated non-African American

school bus drivers differently for conduct that was similar to the bus incident for which PGCPS

reprimanded Ms. Thweatt, including, but not limited to:

               a.      In the Fall of 2019, Ashley Rhodes, a Caucasian school bus driver hit a

       special needs child with her school bus. Upon information and belief, PGCPS did not



                                                 4
   Case 3:21-cv-00258-HEH Document 1 Filed 04/16/21 Page 5 of 14 PageID# 5




       reprimand Ms. Rhodes for this conduct in the same manner that it reprimanded Ms.

       Thweatt. Upon information and belief, Ms. Rhodes still maintains employment with

       PGCPS.

              b.      In the Fall of 2019, Tori Matterson, a Caucasian school bus driver, scraped

       an adjacent school bus. Upon information and belief, PGCPS did not reprimand Ms.

       Matterson for this conduct in the same manner that it reprimanded Ms. Thweatt. Upon

       information and belief, Ms. Matterson still maintains employment with PGCPS.

              c.      In the Fall of 2019, Traci Grubbs, a Caucasian school bus driver, ran her

       school bus into a ditch. Upon information and belief, PGCPS did not reprimand Ms. Grubbs

       for this conduct in the same manner that it reprimanded Ms. Thweatt. Upon information

       and belief, Ms. Grubbs still maintains employment with PGCPS.

       30.    In mid-December 2019, Mr. Nase held a holiday party for the Transportation

Department of PGCPS. The party was held on school property from 10:30 a.m. to 1 p.m. The party

was optional, and attendance was not required.

       31.    Ms. Thweatt did not attend the holiday party as PGCPS had assigned her to the

Rowanty shuttle run from 11 a.m. to 1 p.m. However, Mr. Nase falsely claimed that Ms. Thweatt

was attending a breakfast at a local Golden Corral that same day for PGCPS transportation

department employees. Ms. Thweatt was not at the Golden Corral breakfast. Mostly African-

American bus drivers attended the breakfast at the local Golden Corral, while mostly Caucasian

bus drivers attended Mr. Nase’s holiday party.

       32.    Mr. Nase distributed PGCPS Transportation Department jackets to all

transportation employees present at the holiday party. Ms. Thweatt and other African-American

bus drivers who did not attend Mr. Nase’s holiday party were not offered a jacket.



                                                 5
   Case 3:21-cv-00258-HEH Document 1 Filed 04/16/21 Page 6 of 14 PageID# 6




       33.     Sometime after the holiday party, Mr. Nase boarded Ms. Thweatt’s bus. Ms.

Thweatt asked Mr. Nase about the jacket to which Mr. Nase replied, “You’re going to have to do

more talking to get a jacket,” or words to that effect.

       34.     On or about January 10, 2020, Ms. Rhodes allegedly advised Mr. Nase that Ms.

Thweatt spoke “negatively” about Mr. Nase.

       35.     Thereafter, Mr. Nase reviewed a school bus video in which Ms. Thweatt stated,

“He [Mr. Nase] can keep his jacket,” or words to that effect. Mr. Nase was not present at the time

Ms. Thweatt made the comment to two or three other school bus drivers.

       36.     On January 21, 2020, Ms. Thweatt was unexpectedly called into a meeting between

Dr. Lisa Pennycuff, PGCPS Superintendent and Caucasian, and Laura Estes, the PGCPS Director

of Human Resources and Caucasian. In the meeting, Dr. Pennycuff accused Ms. Thweatt of

attending the Golden Corral breakfast and thereby “boycotting” Mr. Nase’s non-mandatory

holiday party and speaking “negatively” about Mr. Nase. Ms. Thweatt explained that she did not

attend either one of the non-mandatory holiday events because she was executing a shuttle run

from 11 a.m. to 1 p.m., the same hours during which the holiday party was held. Ms. Thweatt

further explained that the discussion regarding Mr. Nase was between herself and two or three

other school bus drivers concerning unfair racial profiling and/or targeting of her by Mr. Nase and

other administrators.

       37.     In response to the January 21, 2020 meeting, Ms. Estes issued Ms. Thweatt a Letter

of Reprimand on January 22, 2020. The Letter of Reprimand was chiefly based on the allegation

that Ms. Thweatt had spoken negatively about Mr. Nase. In addition, the Letter of Reprimand

noted the prior innocuous incidents set forth above, incredibly describing those incidents as “a




                                                  6
   Case 3:21-cv-00258-HEH Document 1 Filed 04/16/21 Page 7 of 14 PageID# 7




cumulative, pervasive, and chronic pattern of unacceptable work performance as a PGCPS bus

driver.”

       38.     On February 3, 2020, Ms. Thweatt filed a Report of Harassment and Discrimination

based upon the persistent and unreasonable actions taken by PGCPS and Mr. Nase in particular.

       39.     By letter dated February 17, 2020, William Barnes, Assistant Superintendent of

PGCPS and Caucasian, stated, in part, “the investigation did not rise to the level of harassment or

discrimination to support the complainant’s allegations,” without providing any substantive

reasoning or justification. On information and belief, the same office previously sent the same

form letter to other African-American employees regarding the same or similar complaints.

       40.     On February 19, 2020, Ms. Thweatt, by counsel, submitted a Freedom of

Information Act (FOIA) request to PGCPS. The FOIA request sought the following items: (1) Job

description of Director of Operations for Prince George County Public Schools for the time period

of January 1, 2018, to the present; (2) Job description of Director of Transportation for the Prince

George County Public Schools for the time period of January 1, 2018 to present; (3) Any and all

emails containing/involving the words boycott, holiday party, Christmas party, venting party, team

building, jacket(s), Mr. Nase’s party and/or his Christmas party for the time period of October 1,

2019 to the present; (4) Any and all emails containing the names Lillie Cook, Canytha Martin,

Addie Thweatt, Clearance Thweatt and/or Wayne Moore for the time period of October 1, 2019 to

present.

       41.     On March 5, 2020, PGCPS responded to Ms. Thweatt’s FOIA request by stating

that if Ms. Thweatt wanted personnel materials concerning the aforementioned items, she would

need to pay PGCPS $99,022.00. Ms. Thweatt declined the invitation to pay the incomprehensible

sum to PGCPS.



                                                 7
   Case 3:21-cv-00258-HEH Document 1 Filed 04/16/21 Page 8 of 14 PageID# 8




       42.     Undeterred by Ms. Thweatt’s Report of Harassment and FOIA request, PGCPS

continued in its illegal discriminatory efforts against Ms. Thweatt.

       43.     By a Coaching Form dated February 24, 2020, Mr. Nase’s Department of

Transportation claimed Ms. Thweatt should have written a disciplinary referral for both a male

and female student engaging in the same or similar conduct instead of just the male student.

However, Ms. Thweatt observed the conduct from her driver’s rear-view mirror and could not see

the female student engaging in similar conduct with the male student.

       44.     Between February and March 2020, following numerous requests for assistance to

handle Route 23, Mr. Nase refused to provide Ms. Thweatt with road-side assistance or an aide,

which PGCPS provided to other Caucasian school bus drivers such as Mr. White, Ida Butler, and

Ms. Matterson.

       45.     In fact, one day Ms. Thweatt was on leave, Mr. White handled her route,

experienced the same or similar issues as Ms. Thweatt, requested assistance, and immediately

received assistance from Mr. Nase and Wayne Moore, a Caucasian transportation department

employee.

       46.     On or about April 2, 2020, Mr. Nase issued his first performance evaluation of Ms.

Thweatt since assuming the role of Director of Transportation. Unlike Ms. Thweatt’s positive

performance evaluations over the past four decades, Mr. Nase’s performance evaluation was the

most negative that Ms. Thweatt had received in her over forty years of service with PGCPS. Mr.

Nase gave Ms. Thweatt an overall “Unsatisfactory” rating, including one “Good” rating for

“Availability,” despite perfect attendance and willingness to work overtime; three “Improvement

Needed” ratings; and seven “Unsatisfactory” ratings. The chief complaint raised in the

performance evaluation was that Ms. Thweatt required too much assistance “to get her bus under



                                                 8
   Case 3:21-cv-00258-HEH Document 1 Filed 04/16/21 Page 9 of 14 PageID# 9




control” and for “calling in” for assistance. Mr. Nase concluded the performance evaluation by

stating that Ms. Thweatt may not be recommended for renewal of her contract.

       47.     On or about April 17, 2020, after Mr. Nase issued his performance evaluation of

Thweatt stating that Ms. Thweatt’s contract may not be renewed for the 2020-2021 school year,

Dr. Pennycuff informed Ms. Thweatt by letter that she would be recommending to the Board that

Ms. Thweatt’s contract not be renewed. At that time, Ms. Thweatt had served as a PGCPS bus

driver for over 40 years.

       48.     After realizing that she had not been placed on the new school employee-roster for

school year 2020-2021, Ms. Thweatt contacted Mr. Johnson on or about May 21, 2020, to inquire

about her employment status. Mr. Johnson informed Ms. Thweatt that she should contact the

PGCPS Human Resources Department. When Ms. Thweatt contacted the PGCPS Human

Resources Department, she received oral notice by a human resources assistant named “Cindy”

that her employment contract would not be renewed.

       49.     On or about May 28, 2020, after receiving oral notice from the PGCPS Human

Resources Department that her contract would not be renewed, Ms. Thweatt tendered her forced

Letter of Resignation by hand to PGCPS Human Resources, effective June 12, 2020.

                                  STATEMENT OF CLAIMS

                                   COUNT I:
                      DISCRIMINATION ON THE BASIS OF RACE
                 IN VIOLATION OF TITLE VII (42 U.S.C. § 2000e-2(a)(1))

       50.     Plaintiff incorporates by reference and realleges each allegation set forth above.

       51.     Plaintiff is African American and a member of a protected class.

       52.     At all relevant times, Plaintiff was satisfactorily performing her job duties and

otherwise meeting her employer’s legitimate expectations.


                                                 9
  Case 3:21-cv-00258-HEH Document 1 Filed 04/16/21 Page 10 of 14 PageID# 10




        53.     PGCPS, and Mr. Nase in particular, discriminated against Plaintiff because of her

race by treating Plaintiff differently than similarly situated Caucasian bus drivers.

        54.     Beginning in October 2019, Mr. Nase micromanaged Ms. Thweatt’s performance

and fabricated alleged disciplinary issues based upon unfounded and/or outright false accusations.

        55.     On or about October 16, 2019, Mr. Nase wrongfully issued to Ms. Thweatt a “Letter

of Counseling” for Ms. Thweatt’s issuance of a disciplinary referral to a student for violating the

ear-bud policy of PGCPS, despite admitting that Ms. Thweatt was correct in issuing the

disciplinary referral.

        56.     On November 7, 2019, Mr. Nase wrongfully reprimanded Ms. Thweatt for making

minor contact with the mirror of an adjacent school bus while Ms. Thweatt was reversing her

school bus.

        57.     On January 21, 2020, PGCPS, by and through Dr. Pennycuff and Ms. Estes,

wrongfully accused Ms. Thweatt of boycotting Mr. Nase’s non-mandatory holiday party despite

Ms. Thweatt executing a shuttle run during the same hours of the holiday party.

        58.     On January 22, 2020, PGCPS, by and through Ms. Estes, wrongfully issued Ms.

Thweatt a Letter of Reprimand for allegedly speaking negatively about Mr. Nase, when Ms.

Thweatt merely stated, “He [Mr. Nase] can keep his jacket,” or words to that effect, while

complaining about the unfair profiling and/or targeting of her by Mr. Nase and other administrators

which is the very subject of this complaint.

        59.     On or about February 24, 2020, Mr. Nase wrongfully issued a coaching letter to

Ms. Thweatt for “choosing” to reprimand a male student instead of a female student, for engaging

in the same or similar conduct, although Ms. Thweatt did not and could not see the female student

engaging in the conduct.



                                                 10
  Case 3:21-cv-00258-HEH Document 1 Filed 04/16/21 Page 11 of 14 PageID# 11




       60.     PGCPS, and Mr. Nase in particular, disciplined other similarly situated Caucasian

school bus drivers differently, or not at all, for conduct that was similar to, or more egregious than,

the conduct for which PGCPS reprimanded Ms. Thweatt.

       61.     Despite numerous requests for assistance to handle Route 23—a bus route

commonly known as a problem route due to the above-average number of disturbances and/or

fights on the bus caused by disruptive students—since September 2018, PGCPS, and Mr. Nase in

particular, refused to provide Ms. Thweatt with road-side assistance or an aide.

       62.     PGCPS provided greater and more accessible road-side assistance and/or an aide to

other similarly situated Caucasian school bus drivers such as Mr. White, Ms. Butler, and Ms.

Matterson.

       63.     Meanwhile, Mr. Nase wrongfully criticized Ms. Thweatt in her performance

evaluation in April 2020 for requesting too much assistance “to get her bus under control” and for

“calling in” for assistance, and Mr. Nase used this criticism as a basis for not recommending for

renewal of Ms. Thweatt’s contract.

       64.     Due to the actions of PGCPS, Plaintiff suffered lost wages and benefits, emotional

distress, anxiety, stress, embarrassment, humiliation, pain, suffering, damage to her reputation, and

loss of enjoyment of life.

                               COUNT II:
         RETALIATION IN VIOLATION OF TITLE VII (42 U.S.C. § 2000e-3(a))

       65.     Plaintiff incorporates by reference and realleges each allegation set forth above.

       66.     On February 3, 2020, Ms. Thweatt engaged in protected activity by filing a Report

of Harassment and Discrimination, detailing several instances of disparate treatment.

       67.      PGCPS proceeded to engage in retaliatory conduct over the next few months.




                                                  11
  Case 3:21-cv-00258-HEH Document 1 Filed 04/16/21 Page 12 of 14 PageID# 12




       68.     On February 24, 2020, PGCPS contrived yet another unfounded and false

performance issue through a Coaching Form based upon Ms. Thweatt issuing a disciplinary

referral for only one student instead of two.

       69.     No PGCPS school bus driver except Ms. Thweatt has been disciplined for failure

to issue a referral for two students instead of just one, when the school bus driver could not and

did not see both students engaging in prohibited conduct.

       70.     Between February and March 2020, following numerous requests for assistance to

handle Route 23, Mr. Nase refused to provide Ms. Thweatt with road-side assistance or an aide.

       71.     In April 2020, Mr. Nase issued a negative performance evaluation of Ms. Thweatt,

repeatedly claiming Ms. Thweatt required too much assistance “to get her bus under control” and

for “calling in” for assistance despite providing an aide to the prior Caucasian bus driver for Route

23 and providing greater and more accessible road-side assistance to other similarly situated

Caucasian school bus drivers such as Mr. White, Ms. Butler, and Ms. Matterson.

       72.     On or about April 17, 2020, Dr. Pennycuff informed Ms. Thweatt by letter that she

would be recommending to the Board that Ms. Thweatt’s contract not be renewed. At that time,

Ms. Thweatt had served as a PGCPS bus driver for over forty years.

       73.     On or about May 21, 2020, Plaintiff learned PGCPS would not renew her

employment contract.

       74.     On or about May 28, 2020, after receiving oral notice from the PGCPS Human

Resources Department that her contract would not be renewed, Ms. Thweatt tendered to PGCPS

her forced Letter of Resignation, effective June 12, 2020.

       75.     PGCPS took adverse employment action against Ms. Thweatt by not renewing her

employment contract in May 2020.



                                                 12
  Case 3:21-cv-00258-HEH Document 1 Filed 04/16/21 Page 13 of 14 PageID# 13




       76.     Due to the actions of PGCPS, Plaintiff suffered lost wages and benefits, emotional

distress, anxiety, stress, embarrassment, humiliation, pain, suffering, damage to her reputation, and

loss of enjoyment of life.

                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court:

       A.      Enter judgment in her favor against Defendant, Price George County School Board;

        B.      Declare the acts and practices complained of herein are in violation of Plaintiff’s
rights as secured by Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq;

       C.      Enjoin Defendant from engaging in such unlawful employment practices under
Title VII;

        D.      Order such affirmative action as may be appropriate, including, but not limited to,
hiring Plaintiff to a comparable position at PGCPS or to her former position or, in the alternative,
award Plaintiff front pay;

       E.     Award all back pay and benefits, including salary increases, bonuses, vacation pay,
and other benefits, with interest on the same running from June 12, 2020 to the date a final
judgment is entered for her;

        F.      Award compensatory damages, including, but not limited to, emotional and mental
distress, anxiety, stress, embarrassment, humiliation, pain, suffering, damage to her reputation, and
loss of enjoyment of life;

       G.      Award reasonable attorneys’ fees and costs;

      H.      Award a separate amount to offset the adverse tax effects of any lump sum
payments of damages awarded herein;

       I.      Award pre- and post-judgment interest on any monetary award; and

       J.     Award all other such equitable relief as may be appropriate to effectuate the
purposes of Title VII, including leave to amend the facts, add parties and claims, and amend
damages sought as further evidence is obtained through discovery in this matter.

        PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE.




                                                 13
Case 3:21-cv-00258-HEH Document 1 Filed 04/16/21 Page 14 of 14 PageID# 14




                                        Respectfully submitted,

                                        ADDIE THWEATT
                                        Plaintiff


                                 By:    __________/s/___________
                                        James B. Thorsen
                                        VSB No. 18113
                                        Jesse A. Roche
                                        VSB No. 82579
                                        Judson R. Peverall
                                        VSB No. 94086
                                        Attorneys for Addie Thweatt
                                        THORSENALLEN LLP
                                        5413 Patterson Avenue, Suite 201
                                        P. O. Box 17094
                                        Richmond, Virginia 23226
                                        Telephone: (804) 447-7234
                                        Facsimile: (804) 447-7813
                                        jthorsen@thorsenallen.com
                                        jroche@thorsenallen.com
                                        jpeverall@thorsenallen.com




                                   14
